United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-2316
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri.
Patrice L. Cleaver,                    *
                                       *    [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: February 7, 2005
                                Filed: April 22, 2005
                                 ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Patrice Cleaver appeals from the judgment the district court1 entered upon a
jury verdict finding her guilty of receiving and possessing stolen mail matter in
violation of 18 U.S.C. § 1708. Cleaver challenges the sufficiency of the evidence.

     We conclude that the evidence was sufficient for a reasonable jury to find
Cleaver guilty. See United States v. Dabney, 367 F.3d 1040, 1042 (8th Cir. 2004)


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
(standard of review). The government met its burden of proving that a credit card
was stolen from the mail; and that Cleaver, knowing it was stolen, unlawfully
possessed the credit card. See 18 U.S.C. § 1708; United States v. Matzker, 473 F.2d
408, 409 (8th Cir. 1973) (burden of proof). The jury reasonably could infer the credit
card was stolen from the mail based on evidence that the bank-issued card was mailed
to an invalid address and was never received by the intended recipient or returned to
the bank, see Blue v. United States, 528 F.2d 892, 894 n.2 (8th Cir. 1976); and could
infer knowledge that the credit card was stolen based on evidence of possession, see
United States v. Lewis, 560 F.2d 901, 904 (8th Cir. 1977). Evidence of Cleaver’s
fingerprints on receipts from transactions on the stolen credit card was sufficient for
the jury to find that Cleaver unlawfully possessed the credit card. Cf. United States
v. Haynes, 653 F.2d 332, 333-34 (8th Cir. 1981) (per curiam) (jury could properly
find defendant had possession of check stolen from mail when he signed his name to
check and showed I.D. in order to cash check); United States v. Dawson, 608 F.2d
1038, 1040 (5th Cir. 1979) (evidence--consisting of identification card used by one
who used money orders stolen from mail stream to purchase airline tickets, inference
that photograph on card was of person who purchased tickets, and comparison of
defendant and photograph on card--was sufficient to show possession of stolen
money orders).

      Accordingly, we affirm.

                       ______________________________




                                          -2-